DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. 103(a) as being unpatentable over over Hoppe et al., “Factoring Repeated Content Within and Among Images,” ACM SIGGRAPH 2008 papers (SIGGRAPH '08, Los Angeles), 14, 11 August 2008 (herein “Hoppe”), in view of Wang et al., “Improving Intra Coding in H.264/AVC by Image Epitome,” 15 December 2009, Advances in Multimedia Information Processing – PCM 2009 (herein “Wang”).
Examiner incorporates herein the rationale and explanation presented in the prosecution history for application number 13/881,643.  Particularly, the Final Office Action in that application dated 03/22/2019 is instructive.
Regarding claim 1, the combination of Hoppe and Wang teaches or suggests a method for encoding a sequence of images, implementing the following acts performed by an encoding device, for at least one current image of said sequence: building an epitome representative of the current image from said sequence, the current image and the images of said sequence belonging to a same shot (Wang, Section 1:  discloses the image epitome generates a prediction from which a current image can be predicted; Wang, Section 2, pg. 195:  teaches that the epitome is built, i.e. updated, as an image with a temporal dimension from video images builds (updates) the epitome, so that the set of images is “updated” along the temporal axis and the epitome is “updated” along the temporal axis; Hoppe, Section 4.2:  teaches an epitome that “grows” and “restarts” at points within the input signal, but does not appear to explicitly teach limiting the epitome to shots; Wang, Section 2:  teaches unique epitomes assigned to different video shots; Wang:  “For each video shot, the image epitome should be encoded and transmitted to the decoder side.”; Examiner notes that under BRI this epitome could be either for intra-predicting the current image or inter-predicting the current image; As Wang’s Abstract explains, in addition to eliminating intra-image correlation, “[the proposed method] also can reduce the temporal redundancy among adjacent images…”; Therefore, Examiner finds the prior art teaches using epitomes for both intra- and inter-prediction); generating a signal comprising said built epitome (HereFor this feature, Examiner finds that generating a signal does not necessarily mean the signal is transmitted, but in the case the signal is transmitted, the epitome is interpreted to be compressed representation of the intra-predicted picture; Hoppe, Title:  teaches the factored repeated content is factored within an image (i.e. intra-coding); Wang, Title:  teaches the use of the epitome is to construct the intra-predicted image); and generating information associated with said built epitome, said information being added to said generated signal or to another signal 
One of ordinary skill in the art, at the time of Applicant’s invention, would have been motivated to combine the elements taught by Hoppe, with those of Wang, because both references are drawn to the same field of endeavor, because both Hoppe and Wang recognize that video epitomes can improve conventional video compression schemes (Hoppe, Section 2; Wang, Abstract), and because the skilled artisan would find it obvious to substitute Wang’s epitome with a conventional prior art I-frame such that the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result. This rationale applies to all combinations of Hoppe and Wang used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Hoppe and Wang teaches or suggests the method for encoding according to claim 1 wherein said built epitome is encoded, said generated signal comprising said encoded, built epitome (Hoppe, Abstract:  teaches the epitome is amenable to further processing such as conventional image compression, which includes encoding; Wang, Section 3:  teaches signaling the method of using an epitome in the bitstream using existing H.264 syntax elements, which also teaches encoding the epitome for transmission; Wang, Abstract:  teaches coding the image epitome for transmission to the decoder).
Regarding claim 3, the combination of Hoppe and Wang teaches or suggests the method for encoding according to claim 1, wherein said generated signal is transmitted to an image decoder (Wang, Abstract:  teaches coding the image epitome for transmission to the decoder).
Regarding claim 4, the combination of Hoppe and Wang teaches or suggests the method for encoding according to claim 1 wherein said building act also takes account of a causal neighborhood of said current image (Wang, Section 3:  teaches an L-block causal neighborhood; Examiner compares the teachings of Wang to paragraph [0101] of Applicant’s published Specification).
Regarding claim 5, the combination of Hoppe and Wang teaches or suggests the method for encoding according to claim 1 further comprising, for encoding at least one image following said current image according to an order of encoding of said sequence, an act of updating a set of images of said sequence having been used to build the epitome and updating said epitome from said updated set (Wang, Section 2, pg. 195:  teaches that the epitome is built, i.e. updated, as an image with a temporal dimension from images in the video sequence; Examiner notes that, as the encoder encodes the video frames along the temporal dimension, the encoder builds (updates) the epitome, so that the set of images is “updated” along the temporal axis and the epitome is “updated” along the temporal axis; Hoppe, Section 4.2:  teaches an epitome that “grows” and “restarts” at points within the input signal).
Regarding claim 6, the combination of Hoppe and Wang teaches or suggests the method for encoding according to claim 5, further comprising transmitting a complementary epitome to at least one decoder for decoding said sequence of images, said complementary epitome being obtained by comparison of said epitome and said updated epitome (Examiner interprets this as differentially encoding the second epitome from the first epitome to reduce redundancy, and thus to achieve conventional compression of the epitome; Hoppe, Section 1:  teaches conventional compression can be applied to the epitome; see also Hoppe, Section 1:  teaching the 
Claim 7 lists the same elements as claim 1, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 8, the combination of Hoppe and Wang teaches or suggests the device for encoding according to claim 7, further comprising an input for receiving the sequence of images; and an output delivering said generated signal or said other signal (Hoppe, Section 4.5:  describing the input as images and the output the epitome).
Claim 9 lists the same elements as claim 3, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 10 lists the same elements as claim 1, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 11, the combination of Hoppe and Wang teaches or suggests the method for decoding according to claim 10, wherein the data read are representative of an encoded epitome and said epitome is decoded and built 
Claim 12 lists the same elements as claim 4, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 13 lists the same elements as claim 5, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 14 lists the same elements as claim 6, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 15 lists the same elements as claim 3, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 16 lists the same elements as claim 10, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Claim 17 lists the same elements as claim 8, but is drawn to a decoding device rather than a method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 18 
Claim 19 lists the same elements as claim 1, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists the same elements as claim 10, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheung et al., “Video Epitomes,” International Journal of Computer Vision, Kluwer Academic Publishers, BO, vol. 76, no. 2, 23 December 2006.  The publication teaches epitomes equivalent in size to the original image (Figs. 3(c) and (d)).
Hoppe (US 2009/0208110 A1) - (Hoppe, ¶¶ 0023, 0025, and 0031:  discloses encoding a video using an epitome generated from among images, i.e., Applicant’s at least two images of a sequence; see also Hoppe, ¶¶ 0038 and 0063: disclosing images mapped to an epitome).
Chen (US 2011/0302527 A1) teaches epitomes as a model of patches extracted from a video sequence (¶ 0034).
Schmit (US 2010/0166073 A1) teaches patches as reference pictures for inter prediction of video (¶ 0003).
Pigeon (US 2010/0027662 A1) teaches patches created from a large collection of reference images for inter-prediction (¶ 0052).
Drezner (US 2009/0296816 A1) teaches a list of patches used as reference pictures for inter-prediction (e.g. ¶ 0029).
Crook (US 2004/0218035 A1) teaches using a reference patch codebook for matching current frames for compression (¶ 0058).
Blake (US 2006/0104542 A1) teaches the use of epitomes to regenerate the original image by using the epitome as a reference (prediction) image (¶ 0050).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481